PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 462,144
Filing Date: 17 March 2017
Appellant(s): Matam et al.



__________________
J.E. Bryan Gordy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal briefs filed 20 April 2022 and 13 May 2022 appealing from the Office Action mailed 26 July 2021.

(1) 	Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action mailed 26 July 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2)	Response to Argument
A.	The rejections under 35 U.S.C. 103 should be maintained
	In the Office Action dated 26 July 2021,
Claims 1, 2, 5, 15, 16, and 18 were rejected under 35 U.S.C. 103 as being unpatentable over Mehanian et al. (US 2015/0269609, hereinafter "Mehanian") in view of Dilip et al. (US 2011/0179114, hereinafter "Dilip).
Claims 3-4 and 17 were rejected under 35 U.S.C. 103 as being unpatentable over Mehanian et al. (US 2015/0269609, hereinafter "Mehanian") in view of Dilip et al. (US 2011/0179114, hereinafter "Dilip) and Yue et al. (Modeling Search Processes using Hidden States in Collaborative Exploratory Web Search, hereinafter "Yue").
Claims 6 and 19 were rejected under 35 U.S.C. 103 as being unpatentable over Mehanian et al. (US 2015/0269609, hereinafter "Mehanian") in view of Dilip et al. (US 2011/0179114, hereinafter "Dilip) and Yeung et al. (Logistic Regression: An advancement of predicting consumer purchase propensity, hereinafter "Yeung").
Claims 7 and 20 were rejected under 35 U.S.C. 103 as being unpatentable over Mehanian et al. (US 2015/0269609, hereinafter "Mehanian") in view of Dilip et al. (US 2011/0179114, hereinafter "Dilip), Yue et al. (Modeling Search Processes using Hidden States in Collaborative Exploratory Web Search, hereinafter "Yue"), and Yeung et al. (Logistic Regression: An advancement of predicting consumer purchase propensity, hereinafter "Yeung")
Claims 8, 9, and 12 were rejected under 35 U.S.C. 103 as being unpatentable over Mehanian et al. (US 2015/0269609, hereinafter "Mehanian") in view of Dilip et al. (US 2011/0179114, hereinafter "Dilip) and Vairavan et al. (Prediction of Mortality in an Intensive care Unit using Logistic Regression and a Hidden Markov Model, hereinafter "Vairavan").
Claims 10-11 were rejected under 35 U.S.C. 103 as being unpatentable over Mehanian et al. (US 2015/0269609, hereinafter "Mehanian") in view of Dilip et al. (US 2011/0179114, hereinafter "Dilip), Vairavan et al. (Prediction of Mortality in an Intensive care Unit using Logistic Regression and a Hidden Markov Model, hereinafter "Vairavan"), and Yue et al. (Modeling Search Processes using Hidden States in Collaborative Exploratory Web Search, hereinafter "Yue").
Claims 13 were rejected under 35 U.S.C. 103 as being unpatentable over Mehanian et al. (US 2015/0269609, hereinafter "Mehanian") in view of Dilip et al. (US 2011/0179114, hereinafter "Dilip), Vairavan et al. (Prediction of Mortality in an Intensive care Unit using Logistic Regression and a Hidden Markov Model, hereinafter "Vairavan"), and Yeung et al. (Logistic Regression: An advancement of predicting consumer purchase propensity, hereinafter "Yeung").
Claim 14 were rejected under 35 U.S.C. 103 as being unpatentable over Mehanian et al. (US 2015/0269609, hereinafter "Mehanian") in view of Dilip et al. (US 2011/0179114, hereinafter "Dilip) and Vairavan et al. (Prediction of Mortality in an Intensive care Unit using Logistic Regression and a Hidden Markov Model, hereinafter "Vairavan"), Yue et al. (Modeling Search Processes using Hidden States in Collaborative Exploratory Web Search, hereinafter "Yue"), and Yeung et al. (Logistic Regression: An advancement of predicting consumer purchase propensity, hereinafter "Yeung").

Regarding the rejection of claims 1 and 15 under 35 U.S.C. 103, Applicant argues (Appeal Brief, pp. 6-12) that Mehanian and Dilip in combination fail to teach: "training, by the processing device, (a) a first predictive model to predict the first hidden state of the hidden Markov model ... and (b) a second predictive model to predict the second hidden state of the hidden Markov model ...".
More specifically, Applicant argues (Appeal Brief, p. 7) that Mehanian does not predictive models to predict hidden states of the hidden Markov model.  Applicant argues (Appeal Brief, pp. 7-10) that Mehanian teaches training hidden Markov models ("HMMs") to predict hidden states instead of using predictive models to predict hidden states.  However, this is unpersuasive and hidden Markov models are predictive models.  For example, one definition of Hidden Markov Models states "Hidden Markov Models (HMMs) are a class of probabilistic graphical model that allow us to predict a sequence of unknown (hidden) variables from a set of observed variables." (https://medium.com/@postsanjay/hidden-markov-models-simplified-c3f58728caab). This is further supported by Applicant's arguments in the Appeal Brief on p. 13, paragraph 2, where Applicant states "the combination of Mehanian and Dilip at best merely teaches training HMMs (Mehanian), using the trained HMMs to make predictions (Mehanian)".
Applicant also argues (Appeal Brief, p. 8) that the "HMM Classifier 690" is not a predictive model.  Examiner notes that the HMM Classifier 690 was not relied upon to teach the first predictive model to predict the first hidden state or the second predictive model to predict the second hidden state.  Instead, as recited in the Office Action mailed 26 July 2021, the HMM trained on Purchase clickstreams (Figure 5, Train HMM 570, Purchase HMM params 550, Purchase clickstream 530) teaches the first predictive model  to predict the first hidden state, and the HMM trained on Non-purchase clickstreams (Figure 5, Train HMM 580, Non-purchase HMM params 560, Non-purchase clickstreams 540) teach the second predictive model to predict the second hidden state.
Applicant argues (Appeal Brief, pp. 11-12) that the Mehanian/Dilip combination does not teach the limitations of the claim because the they do not teach or suggest two separate predictive models to predict separate respective hidden states of a Hidden Markov Model.  However, as discussed above, Mehanian discloses using a first HMM for purchase clickstreams to teach the first predictive model to predict a first hidden state, and a second HMM for non-purchase clickstreams, thus teaching two separate predictive models.

Regarding the rejection of independent claim 8 under 35 U.S.C. 103, Applicant similarly makes the argument (Appeal Brief, p. 13-16) that the prior art of Mehanian, Dilip, and Vairanian do not teach "training, by the processing device, (a) a first predictive model to predict the first hidden state of the hidden Markov model ... and (b) a second predictive model to predict the second hidden state of the hidden Markov model ..." and that Vairanian does not cover deficiencies in Mehanian and Dilip.  As discussed above, Mehanian teaches these limitations of the claim using its Hidden Markov Models for purchase clickstreams and non-purchase clickstreams.

Regarding the rejection of the dependent claims under 35 U.S.C. 103, Applicant argues (Appeal Brief, p. 16) that the claims depend from an independent claim that should be allowable.  Examiner notes that the independent claims are not allowable. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHARLES C KUO/Examiner, Art Unit 2126                                                                                                                                                                                                        
Conferees:
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126                                                                                                                                                                                                        
/Jason Cardone/
Primary Examiner


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.